Citation Nr: 0504747	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date, prior to November 29, 2001, 
for an increased (compensable) rating of 10 percent for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, assigned 
an increased (compensable) rating of 10 percent for bilateral 
hearing loss, effective from November 29, 2001.  The veteran 
has appealed the effective date of the increased evaluation.  

In April 2004, after adjudicating other issues then pending 
on appeal, the Board remanded case to the RO for further 
development and adjudicative action.

compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Pursuant to the remand, the RO issued VCAA 
notification letters in May 2004 and August 2004.  

In November 2004 the RO continued its prior denial of an 
earlier effective date and returned the case to the Board for 
further review on appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

As a general matter, it should be noted that with respect to 
the content of a VCAA notice, the decision of the CAVC in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  To 
satisfy the requirements of Pelegrini II, 
all of the above elements must be fully 
addressed, including element (4).  

The relevant law and regulations state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(a) (2004).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2004).  

The record shows that in April 2003 and again in May 2004, 
pursuant to the Board remand, the RO issued VCAA notice 
letters to the veteran that did not provide the requisite 
information regarding evidence required to support a claim 
for an earlier effective date.  A third VCAA letter, sent in 
August 2004, cited a portion of the VA regulations applicable 
to the issue but did not discuss the evidentiary 
requirements.  

The Board believes that further notice is required in light 
of the decision of the CAVC in Huston v. Principi, 17 Vet. 
App. 195 (2003), which held that in a direct appeal from the 
denial of an earlier effective date, the claimant must be 
informed of evidence necessary to support the claim, such as 
evidence that an earlier claim was filed, the evidence 
necessary to support such claim, and which evidence is to be 
obtained by VA and by claimant.  


Since the resolution of the issue on appeal may ultimately 
turn on a determination as to whether an earlier claim was 
filed, the furnishing of such notice is critical in this 
case.  Furthermore, the Board errs as a matter of law when it 
fails to ensure compliance with its remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The notice furnished to the veteran should reflect the 
adjudicative history of the case.  The record shows that 
service connection for bilateral hearing loss was granted by 
the RO in a rating decision dated December 4, 2000, and that 
a noncompensable rating was assigned.  

The veteran did not appeal the initial evaluation.  The 
current claim for increase was received on November 29, 2001.  

To establish entitlement to an earlier effective date, the 
veteran is entitled to present evidence to show that he filed 
a claim for increased earlier than November 29, 2001.  See 
Huston, supra.  

However, since the December 4, 2000, rating decision was 
final, only a claim received between December 5, 2000, and 
November 28, 2001, has the potential to result in revision of 
the effective date of the rating.  

Alternatively, the veteran is entitled to present evidence 
that there was a factually ascertainable increase in the 
severity of his PTSD within one year before he filed his 
November 2001 claim, or, that the rating decision of December 
2000 was clearly and unmistakably erroneous (CUE), as defined 
by law.  

Therefore, a proper VCAA notice must, at a minimum, explain 
that to establish entitlement to an earlier effective date of 
up to one year before November 29, 2001, the evidence must 
show that it was factually ascertainable that an increase in 
the severity of bilateral hearing loss occurred within that 
period.  


It should be pointed out to the veteran that under VA 
regulations a claim for increase may include receipt of 
specified types of medical evidence, including VA hospital or 
outpatient treatment records or examination reports.  See 38 
C.F.R. § 3.157 (2004).  

The notice should explain that to establish an effective date 
earlier than one year before the November 2001 claim, the 
evidence must show that a claim for increase was filed and 
that the degree of disability due to hearing loss to warrant 
a 10 percent rating was present.  

The notice should explain that to establish an effective date 
as early as May 19, 2000, the date of the original claim for 
service connection for hearing loss, the evidence must show 
that December 2000 rating decision involved CUE.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the veteran for the Board to issue a decision before the VCAA 
has been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board must remand for further RO 
action pursuant to the VCAA.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations in light of information obtained 
pursuant to the above development.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice should specifically advise the 
veteran of his right to submit evidence 
that an earlier claim for increase was 
filed, including an informal claim as 
defined in VA regulations.  The notice 
should conform to the discussion above.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


